REMY CHIASSON, Judge Pro Tempore.
This is an appeal from a judgment of the district court, rendered in accordance with a jury verdict, granting to Kenneth Coleman on behalf of his minor son, damages in the amount of $300.00 for past medical bills. An additional award of $2,000.00 was made to the minor son, Terry Coleman. From that judgment, which we affirm, plaintiff appeals seeking an increase in the amount awarded.
On September 14, 1978, Terry Coleman was treated by Dr. Gerald Ballanco of the Rothschild Pediatric Group for symptoms of viral intestinal flu. Dr. Ballanco prescribed WANS No. 2 suppositories, however, he prescribed an adult’s dosage of 100 mg. instead of the child’s dosage of 30 mg. Liability was stipulated and the case was tried solely on damages.
On appeal, plaintiffs argue that the amounts awarded are so low as to constitute a clear abuse of discretion. We do not agree.
On September 20th, Terry Coleman was admitted to Children’s Hospital due to symptoms described as “kind of drunk-acting ... weak and clumsy.” He was observed overnight and discharged the next day with a clean bill of health.
Sometime later the child began exhibiting symptoms of green stools, hair loss, stomach aches, pains, fatigue, allergies, and viral gastroenteritis. He was treated by a number of physicians for these various symptoms.
At trial, the expert testimony could not indicate a causal link between the WANS 2 suppositories and the later symptoms. In fact, the physicians presented testified that Terry’s symptoms were the direct result of his allergies and were unrelated to the WANS suppository.
The jury apparently agreed, awarding the cost of the overnight stay in Children’s *470Hospital ($177) plus a follow-up bill ($25), the cost of the prescription ($6), and the costs of the Rothschild Pediatrics Group bill ($69), or approximately $300 in medical bills.
On appeal, the standard to be applied is whether the amount awarded constitutes a clear abuse of discretion.1 In the instant appeal, no such clear abuse exists.
For the reasons discussed, the judgment of the district court is affirmed.
AFFIRMED.

. Reck v. Stevens, 373 So.2d 498 (La., 1979).